Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-16 are pending
Priority
	This application filed on 03/14/2019, is a CON of U.S. application No. 15/334,890, filed on 10/26/2016 (U.S. patent No. 10,287,264), which is a CON of U.S. application No. 13/885,537, filed on 05/15/2013 (U.S. patent No. 9,512,109), which is a 371 of PCT/US2011/060996, filed on 11/16/2011, which claims priority to U.S. provisional application No. 61/414,271, filed on 11/16/2010.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Election of Invention 
Applicant’s election without traverse, of the invention of Group II (claims 7-13 and newly added claim 16, see page 12 of Remarks filed on 03/08/2021), is acknowledged and entered. 
Applicant’s election of the following species (see page 12 of Remarks filed on 03/08/2021), is acknowledged and entered: 
N,N'-heptane-1,7-diylbis[N-(2-thienylmethyl)benzamide], i.e., compound 5-21 (see instant specification at ¶ 0379 and Figure 1 below), as a single disclosed  compound of formula (I).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: i) compound of formula (I); and ii) Applicants’ elected compound 5-21.
I) reads on compound 5-21, wherein:
R1 = aryl;
 M1 = CO;
 R2 = aralkyl; 
 M2 = CH2; 
M3 and M4  = absent; 
M5 = CH2, (R11 and R12 = H);
M6 = (CH2)5, (q = 5); and 
R3 = NR15COR16, (R15 = aralkyl and R16 = aryl).
Claims 1-6 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 7-13 and 16 are subject of the Office action below.
Claim Rejections - 35 USC § 112-2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8-13 and 16 depend directly or indirectly from the rejected claim 7 and are, therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. 
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claim 7 is rendered indefinite for reciting the limitation of a method of treating integrin-expressing cells, because one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim. 
Cellular control of integrin activation has been known to play important roles in health and disease throughout development and during the course of adult life. For example, Calderwood (J. Cell Science, 2004, 117, 657-666), discloses that integrin activation is essential for normal development because it controls cell adhesion, migration and assembly of an extracellular matrix. However, integrin activation is also involved in angiogenesis and tumor cell metastasis. Please see page 658, 2nd ¶ on left column.
An artisan of the ordinary skill cannot reasonably determine what exactly is the intended outcome or the effect of executing the step of contacting the “at least one integrin-expressing cell in vitro”, with an integrin agonist compound of formula (I). Claim 7 fails to clearly identify what exactly are the integrin-expressing cells being treated for.
Claim 7 is rendered indefinite for reciting the limitation of M3 and M4 are absent, because one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim. The recited M3 and M4 are not defined by the claim. Accordingly, an artisan of the ordinary skill cannot reasonably determine when M3 and M4 are present or M3 and M4 are absent in a compound of formula (I).
A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.


Claim Rejections - 35 USC § 112-1st Paragraph, Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8-13 depend directly or indirectly from the rejected claim 7 and are, therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below. 
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  This matter is of particular importance in the evaluation of claims drawn to a chemical genus which identifies a core compound bearing variable substituents.  It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification...demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010).  
However, merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.  Ariad, 94 USPQ2D at 1171.  35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.”  Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added).  A sufficient disclosure is one which reasonably conveys to one having ordinary skill in the art that the inventor had possession of the claimed subject matter as of the filing date of the application in question.  Vas-Cath, 935 F.2d at 1563.  The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention.  Eli Lilly, 119 F.3d at 1568.  To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the full breadth of the genus claimed.
In the instant case, the claimed compound of formula (I) encompasses an extraordinarily large genus of chemical compounds sharing only: i) a -N-C(O)-; or ii) –N-S(O2)- moiety as a common structural core, substituted by multiple broad Markush-type groups, each of which may in turn bear additional broadly defined substituents, giving rise to an exponentially larger group of possibilities for each variable R group. 
For example:
i) R1 can be any alkyl, any aryl or any aralkyl; 
ii) R2 can be any alkyl or any aralkyl; 
iii) Each of R1 and R2 can further be substituted with one or more substituents that can be any alkyl, any aryl, any aralkyl, any cycloalkyl, any cyloalkylalkyl, any heterocyclyl, any heterocyclylalkyl, any heterocyclylaryl, hydroxy, any alkoxy, any azido, any haloalkoxy, any hydroxyalkyl, any aryloxy, any hydroxyaryl, any alkoxyaryl, halo, haloalkyl, haloaryl, amino, alkylamino, dialkylamino, arylamino, diarylamino, -NHCO(alkyl), -NHCO(aryl), -HCO(aralkyl), -NHCO(haloalkyl), -NHSO2(alkyl), -NHSO2(aryl), -NHSO2(aralkyl), alkoxycarbonyl, alkoxycarbonylalkyl, -OCO(C1-C6 alkylamino), and -OCO(dialkylamino).
A compound of formula (I) encompasses compounds as simple as (see Figure 2 below),

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2:
having a molecular weight of 366.51, wherein:
R1 = aryl;
 M1 = CO;
 R2 = alkyl; 
 M2 = CH2; 
M3 and M4  = absent; 
M5 = CH2, (R11 and R12 = H);
M6 = (CH2)5, (q = 5); and 
R3 = NR15COR16, (R15 = H and R16 = aryl);
to a compound as large and complex as (see Figure 3 below),

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Figure 3:
having a molecular weight of 1399.83, wherein:
R1 = aryl;
 M1 = CO;
 R2 = aralkyl; 
 M2 = CH2; 
M3 and M4  = absent; 
M5 = CH2, (R11 and R12 = H);
M6 = (CH2)5, (q = 5); and 
R3 = NR15COR16, (R15 = cycloalkyl substituted with diaryl amino and R16 = aryl substituted with heterocyclylalkyl).
Thus, generic compound of formula (I) encompasses thousands of structurally divergent compounds that cannot be readily envisaged, and would not be expected to share a common biological activity, against which the specification discloses only a small number of compound species of formula (I) (approximately 11; see, e.g., Example 10, compounds 2-3, 2-4, and 2-5; Example 13,  compound 2-18; Example 14, compound 2-23; Example 15, compound 2-24; Example 16, compound 2-25; Example 17, compounds 2-28 and 2-29; Example 22, compound 2-64; and Example 23, compound 2-118). These particularly disclosed compound species represent only a tiny fraction of the claimed genus, and do not represent the breadth of the multiply-substituted variable groups encompassed by formula (I), or permit the skilled artisan to recognize that all such compounds were actually in the applicants’ possession as of the filing date.
Therefore, only compound core depicted with specific substituents representing a narrow subgenus as recited in claim 16, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes it clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see Vas-Cath at page 1115).  See also In re Barker, 559 F.2d 588, 591, 194 USPQ 470, 472 (CCPA 1977) (a specification may be sufficient to enable one skilled in the art to make and use the invention, but still fail to comply with the written description requirement).  
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629